Cite as 2015 Ark. 5

                SUPREME COURT OF ARKANSAS
                                      No.   CR-14-742

ISRAEL TODD WATSON                               Opinion Delivered   January 15, 2015

                               APPELLANT         DETERMINATION OF ATTORNEY
                                                 FAULT
V.

STATE OF ARKANSAS
                                 APPELLEE        REFERRAL TO THE SUPREME
                                                 COURT COMMITTEE ON
                                                 PROFESSIONAL CONDUCT
                                                 ORDERED.


                                       PER CURIAM

       By per curiam dated October 2, 2014, we directed the clerk to accept Israel Todd

Watson’s belated appeal, but remanded this case to the circuit court for a determination of

attorney fault. Pursuant to this court’s order, the circuit court made findings of fact on the

issue of attorney fault in failing to timely file the record on appeal. We conclude that there

is attorney fault and direct that a copy of this per curiam be sent to the Supreme Court

Committee on Professional Conduct.

       The circuit court’s findings are as follows. Israel Todd Watson, through his trial

counsel, Darrell Brown, Jr., filed a timely notice of appeal on October 2, 2013. By letter

dated October 16, 2013, the court reporter notified Brown that financial arrangements should

be made as soon as possible since this was not an indigence case, and the lengthy transcript

would need to be started in the very near future. On December 13, 2013, Brown filed a

motion to extend time to file the record. By order entered December 18, 2013, the time to
                                      Cite as 2015 Ark. 5

file the record was extended until April 19, 2014.

       On April 15, 2014, Brown filed a second motion to extend time for filing the record.

The circuit court stated that it had “mistakenly” granted the extension, because, pursuant to

Rule 4(c)(2) of the Arkansas Rules of Appellate Procedure–Criminal, the limit of seven

months to file the transcript would have expired on April 19, 2014. Pursuant to Rule 4(c)(3)

of the Arkansas Rules of Appellate Procedure–Criminal, Brown should have filed his second

motion for extension of time with the appellate court. Brown also did not file the motion

to find Watson indigent simultaneously with the motion to extend time. Watson’s petition

was not filed until July 25, 2014.

       In McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004), we said that there are only

two possible reasons for an appeal not being timely perfected: either the party or attorney

filing the appeal is at fault, or there is good reason. Id. at 116, 146 S.W.3d at 891. When it

is plain from the motion, affidavits, and record that relief is proper under either rule based on

error or good reason, the relief will be granted, and if there is attorney error, a copy of the

opinion will be forwarded to the Committee on Professional Conduct. See id. Because the

failure to perfect this appeal lies with Watson’s trial counsel, a copy of the opinion will be

forwarded to the Committee on Professional Conduct. See id.

       It is so ordered.




                                               2